Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on08/12/2019, and 03/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-V, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatematsu et al. (US PG Pub2009/0127970) as applied in claim 1 above, and further in view of Mori et al. (US PG Pub 2014/0062230).

As to independent claim 1, Tatematsu et al. teaches a rotating electric machine comprising: a rotor (see paragraph [0031]) having a plurality of magnetic pole parts in a 
However Tatematsu et al. teaches the claimed limitation as discussed above except the stator winding has a configuration in which a plurality of conductors in the slots separated by one magnetic pole are connected by connection parts.
Mori et al. teaches the stator winding (50) has a configuration in which a plurality of conductors in the slots (31) separated by one magnetic pole are connected by connection parts (52) as shown in figures 2B, 3 , 5, 7 and 9, for the advantageous benefit of providing effect of cooling the stator coil can be further improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tatematsu et al. by using the stator winding has a configuration in which a plurality of conductors in the 
As to claim 2/1, Tatematsu et al. teaches wherein 20at least one of two axial ends of the stator core (100), an end face of a part corresponding to the teeth (10) is inclined with respect to a direction orthogonal to the axial direction, and forms an inclined face that gradually bulges outward in the axial direction toward the radially inner side as shown in figures 1-3.  
As to claim 253/1, Tatematsu et al. teaches wherein each of the teeth (10) is configured such that, at a partition part thereof partitioning the slots in the peripheral direction, a cross-sectional area of an inner peripheral side end and a cross-sectional area of an outer peripheral side end are the same as shown in figure 1. 
As to claim 4/1, Tatematsu et al. teaches wherein a peripheral side face of the teeth (10) is a straight flat face, and, at least one of two axial ends of the stator core (100), an end face of a part corresponding to the teeth (10) is inclined with respect to a direction orthogonal to the axial direction, and  5forms an inclined face that gradually bulges outward in the axial direction toward the radially inner side, and the inclined face is an arc face extending in a concave shape in the radial direction as shown in figures 1-3.  
As to claim 258/1, Tatematsu et al. teaches at least one of the two axial ends of the stator core (100), an end face of a part corresponding to the teeth (10) is inclined with respect to a direction orthogonal to the axial direction, and forms an inclined face that gradually bulges outward in the 5axial direction toward the radially inner side, and at the coil (30) end parts as shown in figure 1.

Mori et al. teaches wherein the conductors (40) forming the stator winding (50) are arranged in the radial direction in the slots (31), at both axial ends of the stator core (30), the connection parts (52) form coil end parts, each of the connection parts (52) being a part of the stator winding (50) connecting the stator winding (50) between the slots (31) separated by at least a distance of one 28magnetic pole, the connection parts (52) located on the radially inner side of the slots (31) form a shape that is more raised than the connection parts (52) located on the radially outer side of the slots (31) as shown in figures 2B, 3 , 5, 7 and 9, for the advantageous benefit of providing effect of cooling the stator coil can be further improved.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tatematsu et al. by using the conductors forming the stator winding are arranged in the radial direction in the slots, at both axial ends of the stator core, the connection parts form coil end parts, each of the connection parts being a part of the stator winding connecting the stator winding between the slots separated by at least a distance of one 28magnetic pole, the connection parts located on the radially inner side of the slots form a shape that is more .
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatematsu et al. (US PG Pub2009/0127970) as applied in claim 1 above, and further in view of Hitomi et al. (US PG Pub 20106/079161).
As to claim 105/1, Tatematsu et al. teaches wherein the stator core (100) comprises a core part, and at least one inclined core part integrally provided on at least one of two axial ends of the core part and configured to convert an axial end face of the stator core (100) to an inclined face inclined with respect to a 15direction orthogonal to the axial direction and gradually bulging outward in the axial direction toward the radially inner side as shown in figure 1.  
However Tatematsu et al. teaches the claimed limitation as discussed above except a laminated core part formed by laminating a plurality of steel plates.
Hitomi et al. teaches a laminated core part (32) formed by laminating a plurality of steel plates as shown in figure 2, for the advantageous benefit of improving the output of the alternator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tatematsu et al. by using a laminated core part formed by laminating a plurality of steel plates, as taught by Hitomi et al., to improve the output of the alternator.
As to claim 6/5, Tatematsu et al. teaches wherein the inclined core part is formed of a compact of magnetic powder (see abstract) and as shown in figure 1.  
As to claim 7/6, Tatematsu et al. teaches wherein the inclined core part is provided over an area of the axial end face of the stator core (100) excluding at least a part of the yoke (20) as shown in figure 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	November 19, 2021